Citation Nr: 0629183	
Decision Date: 09/15/06    Archive Date: 09/26/06

DOCKET NO.  03-26 597	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.  

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a right foot 
disorder.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

Anthony M. Flamini, Associate Counsel


INTRODUCTION

The veteran had active service from April 1943 to December 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  The claims folder was subsequently 
transferred to the RO in Waco, Texas.

The veteran testified before the undersigned at a Travel 
Board hearing in June 2006.  A transcript of that hearing has 
been associated with the claims folder.   


FINDINGS OF FACT

1.  There is no competent evidence of record showing current 
bilateral hearing loss that is related to the veteran's 
period of active service.  

2.  There is no competent evidence of record showing current 
tinnitus that is related to the veteran's period of active 
service.  

3.  There is no competent evidence of record showing a 
current right foot disorder that is related to the veteran's 
period of active service.  


CONCLUSION OF LAW

1.  Service connection for bilateral hearing loss is not 
established.  38 U.S.C.A.  §§ 1110, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.385 (2006).  

2.  Service connection for tinnitus is not established.  38 
U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303, 3.385 
(2006).  

3.  Service connection for a right foot disorder is not 
established.  38 U.S.C.A.  §§ 1110, 5107 (West 2002); 38 
C.F.R. § 3.303, 3.385 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2006).  Generally, service connection requires 
evidence of a current disability with a relationship or 
connection to an injury or disease or some other 
manifestation of the disability during service.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination, the 
benefit of the doubt is afforded the claimant.  38 U.S.C.A. § 
5107(b).

Bilateral Hearing Loss

Impaired hearing will be considered a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385. 

In this case, the veteran seeks service connection for 
bilateral hearing loss.  As shown in personal hearing 
testimony from June 2006, he generally alleges that he 
incurred hearing loss in service as a result of constant 
exposure to aircraft noise while serving as a catapult 
operator in the Navy.  His DD Form 214 confirms that the 
veteran served as an aviation machinist's mate.  This is not 
in dispute. 

The veteran's service medical records are negative for any 
complaints of or treatment for hearing loss.  His January 
1946 separation examination report showed a finding of 
"15/15" whispered and spoken voice, bilaterally, which is 
normal for VA purposes.  

The Board must note the lapse of many years between the 
veteran's separation from service and the first treatment for 
the claimed disorder.  The United States Court of Appeals for 
the Federal Circuit has determined that such a lapse of time 
is a factor for consideration in deciding a service 
connection claim.  Maxson v. Gober, 230 F.3rd 1330, 1333 
(Fed. Cir. 2000).

By letter dated July 2002, private physician "J.F.H.," 
M.D., noted that the veteran has a history of being exposed 
to noise on a carrier during the war and has begun 
experiencing hearing loss since that time, diagnosing the 
veteran with severe sensorineural hearing loss.  

Medical history provided by a veteran and recorded by an 
examiner without additional enhancement or analysis is not 
competent medical evidence.  LeShore v. Brown, 8 Vet. 
App. 406, 409 (1995).  However, the U.S. Court of Appeals for 
Veterans Claims (Court) has held that VA can not reject a 
medical opinion simply because it is based on a history 
supplied by the veteran and that the critical question is 
whether that history was accurate.  Kowalski v. Nicholson, 19 
Vet. App. 171 (2005); see, e. g.,Coburn v. Nicholson, 19 Vet. 
App. 427, 432 (2006) (reliance on a veteran's statement 
renders a medical report incredible only if the Board rejects 
the statements of the veteran); McLendon v. Nicholson, No. 
04-0185 (U.S. Vet. App. June 5, 2006) (discussing 
circumstances when a VA examination is required).  The Board 
finds this opinion to be entitled to limited probative weight 
regarding the critical issue of whether this condition is 
related to service.  Service and most importantly, post-
service medical records do not indicate hearing loss until a 
half-century after service.  More importantly, this report, 
while citing noise exposure during service more than 50 years 
ago (which is not in dispute in this case), never indicates 
that this noise exposure caused the disability at issue.  
Simply stated, this report does not support, or refute, the 
veteran's claim. 

In a March 2003 addendum to a February 2003 VA audiology 
examination report, a VA examiner, after having reviewed the 
veteran's service medical records, opined that the veteran's 
bilateral hearing loss is very compatible with his current 
age and concluded that it is less likely than not that the 
hearing loss is related to military service.  

The VA examiner's opinion is the only medical opinion to deal 
with the etiology of the veteran's current hearing loss, 
based on a review of the medical evidence as a whole, and is 
fully supported by the service and post-service medical 
record.  Accordingly, the Board finds that the evidence does 
not support service connection for bilateral hearing loss.  
38 U.S.C.A. § 5107(b).  

Tinnitus

Similarly, the veteran seeks service connection for tinnitus.  
However, upon review of the record, the Board finds that the 
preponderance of the evidence is against service connection 
for tinnitus.  As with his claim for bilateral hearing loss, 
the veteran has repeatedly asserted that his tinnitus is the 
result of acoustic trauma and noise exposure experienced in 
service.  The veteran's service medical records and January 
1946 separation examination are negative for any finding of 
tinnitus.  Again, in the March 2003 addendum to a February 
2003 VA audiology examination report, the VA examiner, after 
having reviewed the veteran's service medical records, opined 
that the veteran's tinnitus is very compatible with his 
current age and concluded that it is less likely than not 
that the tinnitus is related to military service.  The VA 
examiner's opinion is the only medical opinion to deal with 
the etiology of the veteran's current tinnitus.  The service 
and post-service medical record, indicating a disorder that 
began more than 50 years after service, only provides 
evidence against this claim.  Accordingly, the Board finds 
that the evidence does not support service connection for 
tinnitus.  38 U.S.C.A. § 5107(b).  

Right Foot Disorder

Finally, the veteran seeks service connection for a right 
foot disorder, specifically a recurring plantar wart.  As 
shown in personal hearing testimony from June 2006, the 
veteran does not know what caused the wart to first appear, 
but alleges that it was surgically removed while in service, 
only to consistently grow back over the years.

The veteran's service medical records are negative for any 
such treatment for the removal of a plantar wart.  His 
January 1946 separation examination report, as well as 
subsequent medical examinations in October 1950 and December 
1951, are similarly negative for any mention of a chronic 
right foot condition.  The veteran has been treating the 
condition himself by occasionally cutting the wart off with a 
razor blade.  As such, there is no medical record of the 
right foot condition, let alone any medical opinion 
connecting the condition to the veteran's period of active 
service from April 1943 to December 1946.  

The Board acknowledges that the RO has not secured a medical 
opinion with respect to the etiology of alleged right foot 
disorder.  See Charles v. Principi, 16 Vet. App. 370 (2002).  
However, as discussed in detail below, the Board finds that 
the evidence of record is insufficient to trigger VA's duty 
to obtain a medical opinion under 38 U.S.C.A. § 5103A(d).  
See Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).   
Accordingly, the Board finds that the evidence does not 
support service connection for a right foot disorder.  38 
U.S.C.A. § 5107(b).  

The Duty to Notify and the Duty to Assist

Review of the claims folder reveals compliance with the duty 
to notify.  38 U.S.C.A. § 5103(a).  That is, by letter dated 
November 2002, as well as information provided in the August 
2003 statement of the case and November 2003 supplemental 
statement of the case, the RO advised the veteran of the 
evidence needed to substantiate his claims and explained what 
evidence it was obligated to obtain or to assist the veteran 
in obtaining and what information or evidence the veteran was 
responsible for providing.  In addition, the August 2003 
statement of the case includes the text of the regulation 
that implements the notice and assistance provisions from the 
statute.  

Although the veteran was not specifically informed to submit 
all relevant evidence in his possession prior to the March 
2003 rating decision on appeal, see Pelegrini v. Principi, 18 
Vet. App. 112, 120-21 (2004), the Board emphasizes that the 
veteran has not made any showing or allegation of any defect 
in the provision of notice that resulted in some prejudice 
toward him.  Accordingly, the Board finds that the RO has 
provided all required notice.  38 U.S.C.A. § 5103(a), 38 
C.F.R. §  3.159(b)(1); see Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of Dingess 
v. Nicholson, 19 Vet. App. 473 (2006), which held that the 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, 
this notice must include notice that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.  Id.  

In the present appeal, by letter dated March 2006, the 
veteran was provided with notice explaining how a disability 
rating and an effective date for the award of benefits will 
be assigned if service connection is awarded.  Furthermore, 
as the Board concludes above that the preponderance of the 
evidence is against the veteran's claims for service 
connection, any questions as to the appropriate disability 
rating or effective date to be assigned are rendered moot.  
The Board finds that any deficiency in the notice to the 
veteran or the timing of these notices is harmless error. 

With respect to the duty to assist, the RO has obtained all 
available service medical records and VA treatment records as 
well as a VA audiology examination.  See 38 U.S.C.A. § 
5103A(d).  In addition, the veteran provided a private 
physician statement and records as well as lay evidence in 
the form of personal statements and hearing testimony.  At 
his June 2006 Travel Board hearing, the veteran testified 
that the Board had all of his medical records. 

In this case, the RO has made all reasonable efforts to 
assist the veteran in the development of his claim.  While 
additional attempts to obtain information can always be 
undertaken, the veteran has made no showing or allegation of 
additional evidence.  Therefore, the Board is satisfied that 
the duty to assist has been met.  38 U.S.C.A. § 5103A.

As noted earlier, an etiological opinion for the veteran's 
alleged right foot disorder has not been obtained.  However, 
the Board finds that the evidence, discussed above, warrants 
the conclusion that a remand is not necessary to decide the 
claim.  See 38 C.F.R.  § 3.159 (c)(4) (2005).  As service and 
post-service medical records as well as VA examinations 
provide no basis to grant this claim, the Board finds no 
basis for another VA opinion to be obtained.  See Wells, 326 
F.3d 1381 (there must be some evidence of a causal connection 
between the alleged disability and the veteran's military 
service to trigger VA's obligation to secure a medical 
opinion pursuant to 38 U.S.C.A. § 5103A(d)).  

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in 
disability compensation (service connection) claims, the VA 
must provide a VA medical examination when there is (1) 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability, and (2) evidence 
establishing that an event, injury, or disease occurred in 
service or establishing certain diseases manifesting during 
an applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for the VA to make a decision on the 
claim.  Simply stated, the standards of  McLendon are not met 
in this case.
 
ORDER

Service connection for bilateral hearing loss is denied.  

Service connection for tinnitus is denied.  

Service connection for a right foot disorder is denied.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


